Title: To James Madison from John Armstrong, Jr., 28 February 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 28 Feb 1808.

Having received no answer to my 2d. letter of the 14th. of February from  M. de Champagny and having room for new complaints with regard to the mode in which the Imperial decrees of Novemb. 1806 and Decemb. 1807 have been made to operate, I determined to ask an audience of the Prince of Benevent and seek from him as head of the Diplomatic functions in France, Such explanations as H. M’s ministers might be authorised or permitted to give.  This audience was immediately accorded, and I have this moment returned from it.  To spare you, and myself the circumlocution, which in interviews of this kind cannot be avoided, I will put down only the substance of my complaints and of the Prince’s answer.
Complaints
1o.  The Ship Vermont was captured on the 14th. of March last under the decree of Nov. 21. 1806, and carried into Porto Ferrajo.  The Cause was immediately brought before the Council of Prizes, and Judgment of restitution with costs of suit, damages and interest given against the Captors.  This judgment bears date the 2d. day of September last but, astonishing as it may appear, it is yet unexecuted.  Nor is this all  Before the party captured could repossess himself even of his cargo, he was constrained to give bond to the full amount thereof, and because he would not renounce his rights to costs damages and interest, which had been awarded by Judgment of H. M’s Council of Prizes, he has been deprived of his personal liberty.
In this case I claim from H. M.’s justice the full and prompt execution of the judgment of H. Council of Prizes, the immediate liberation of Capt. Lyman and the punishment of those who have acted thus injustly & illegally towards him.
2d.  The Ship Speculator on her return voyage to the U. S. from Amsterdam, was captured under the decree of the 17th. of December and brought into Calais.  On the first interrogation of the crew every man of it declared that the Ship had not been visited.  A Second interrogation took place a few days afterwards when the first and second mates who had already declared that the Ship had not been visited, now declared that she had been visited  Yet is their Ship detained on the credit of men who have thus discredited themselves.
3d.  The Brig Edward has been Seized under the decree of December last and Sequestered on the ground that She had been visited by a British boat.  It is however well ascertained that the visiting boat carried only french colors, that she hailed in the french language, and that (contrary to the usage of British vessels) her commander refused to endorse the Brig’s papers, Whence arises the presumption that the boat was french & not English.  But whether french or English is of no importance Since it must be admitted that the visit was made within three marine leagues of the Shore; and of Course, within the jurisdictional limits of France.  I will not Suggest the Consequences to be drawn from this fact.  They are obvious.  Yet is this Ship Seized and Sequestred.
4.  The last and by much the most important case, I shall mention is that of the Ship Charleston Packet, which after regular entry into and clearance from the port of Bourdeaux, has been Seized and Sequestred under the authority of the December decree, because She had been visited by British Cruisers on the 2d. day of October and 3d. of December 1807: for the one case, fifty six, & in the other, fourteen days before the date of the law, which forms the pretext for the violence which has been exercised towards her.  If it is H. M.’s intention that His decree of December Should not only operate from its date, (which would however be extremely unjust) but even before it’s date, it is certainly incumbent upon Some one of his Ministers to avow the doctrine, So that I may be able to apprise My Government of the whole meaning of the decree in question.
It is principally Sir, this abuse, which gives to H. M.’s decree a retroactive operation, thus violating an Axiom of french law as well of all other law that has induced me to ask from your H. this audience, and to entreat that (as the head of the Diplomatic functions in France,) you would be pleased to carry these complaints to H. M. and obtain from him Such an explanation of the decree in question as Shall not only put an end to this particular abuse but to all others in which the retroactive principle may be discovered."
Answer.
"I have repeatedly heard H. M. explain himself in relation to american affairs, & I have always believed that it was both his desire and intention to be on good terms with your Government.  I shall however take much pleasure in Speaking to H. M. on this Subject, & in obtaining the explanations you wish.  These you will receive, through the ordinary channel of the Department of foreign relations, and I invite you to repeat to the Minister of that Dept. what you have just now communicated to me."
On this last suggestion I wrote the following note to the Minister of Exterior Relations:
Sir  It is not the object of this communication to say anything in addition to what I have already Said against the principles laid down in the Imperial decrees of the 21 of Nov. 1806, and 17 December 1807.  My present complaints are of a different character and are Strictly confined to instances in which these very principles have been violated.  It is in this view I present Y. Ex. with the following paper the Substance of which was verbally communicated to H. H. the Prince of Benenvent this morning.

(Signed) John Armstrong

